604 So. 2d 964 (1992)
STATE of Louisiana
v.
Lara Carmella BATCHELOR, (a/k/a Lara C. Batchelder) Individually and on Behalf of the minor, Alan Floyd Batchelor.
No. 92-C-1320.
Supreme Court of Louisiana.
September 18, 1992.
Denied. Result correct.
CALOGERO, C.J., would grant the writ.
DENNIS, J., would grant to consider whether the state has standing or a right of action to bring a nullity action under La.C.C.P. art. 2004 and whether the child is an innocent third person with respect to the state's forfeiture of assets.
WATSON, J., would grant for reasons assigned by DENNIS, J.